USCA1 Opinion

	




                            UNITED STATES COURT OF APPEALS                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                FOR THE FIRST CIRCUIT                                 ____________________        No. 93-1898                                    UNITED STATES,                                      Appellee,                                          v.                                  MICHAEL B. LONDON,                                Defendant, Appellant.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                       [Hon. Mark L. Wolf, U.S. District Judge]                                           ___________________                                 ____________________                                        Before                                  Cyr, Circuit Judge,                                       _____________                            Coffin, Senior Circuit Judge,                                    ____________________                          and Bownes, Senior Circuit Judge.                                      ____________________                                 ____________________            Henry D. Katz for appellant.            _____________            Nina  S. Goodman,  Attorney, with  whom, David  S. Kris, Attorney,            ________________                         ______________        Department of Justice, Criminal Division, Appellate Section, Donald K.                                                                     _________        Stern, United  States Attorney,  Dina M. Chaitowitz,  Assistant United        _____                            __________________        States  Attorney,   and  Michael  Kendall,   Assistant  United  States                                 ________________        Attorney,  were on brief for appellee.                                 ____________________                                  September 18, 1995                                 ____________________                      BOWNES, Senior  Circuit Judge.  After  a trial that                      BOWNES, Senior  Circuit Judge.                              _____________________            spanned the  better  part of  two  months, a  jury  convicted            defendant-appellant  Michael  B.   London  of  conspiring  to            conduct and actually conducting  the affairs of an enterprise            through a pattern of racketeering activity ("RICO conspiracy"            and "RICO  substantive"), money  laundering, failing  to file            currency transaction reports  ("CTRs"), conspiring to  commit            extortion, and aiding and  abetting extortion.  Subsequent to            the jury  verdict, London also pleaded guilty to tax evasion.            For  his   crimes,  London  was  sentenced   to  188  months'            imprisonment and fined  $500,000.  In addition, he  agreed to            forfeit $865,000.                      In  this appeal, London challenges his convictions,            arguing that the  district court  erred:  (1)  in failing  to            suppress  certain  evidence   relevant  to   his  counts   of            conviction; (2) in  instructing the jury on the law regarding            failure to file CTRs; and (3) in  failing to grant his motion            for  a judgment of acquittal on the money laundering and RICO            counts.   After carefully considering the parties' arguments,            we affirm.                                          I.                                          I.                                          __            A.  Factual Background            A.  Factual Background            ______________________                      London operated Heller's Cafe ("Heller's), a bar in            Chelsea, Massachusetts.  He also ran a check-cashing service,            known as M  & L Associates ("M & L"), out of a small enclosed                                         -2-                                          2            area  in the bar.  M  & L charged its customers  a 1% or 1.5%            commission on each check cashed.  Both Heller's and M & L had            at least one employee other than London.                      The  evidence at trial demonstrated that bookmakers            tended to  frequent Heller's and  to use  M & L  as a  check-            cashing service.   Sometimes, M  & L cashed  bookmaker checks            that banks would not  accept.  For example, some  checks were            neither  made  out  by  nor  payable  to the  bookmakers  (or            bookmakers' agents)  who were cashing them.  Others were made            out either to fictitious names or to real persons or entities            who  were not  to receive  the funds.   London  neither asked            about the names on the checks he cashed nor required that the            checks be  endorsed.  And before December 17, 1986 -- the day            on  which  federal  agents   executed  a  search  warrant  at            Heller's,  see infra  at  6  --  London  never  filed  a  CTR                       ___ _____            notifying the  Internal Revenue  Service ("IRS") of  his many            currency transactions  involving more  than $10,000.   See 31                                                                   ___            U.S.C.    5313(a) (requiring financial institutions to report            currency  transactions   in  the  manner  prescribed  by  the            Secretary  of  the Treasury)  and  31  C.F.R.    103.11(i)(3)                                          ___            (check-casher  is a  financial institution)  and 31  C.F.R.                                                           ___            103.22(a)(1) (financial institutions must report all currency            transactions involving more than $10,000 to the IRS).                       London's operating  procedures were a  boon to  his            bookmaker  customers.   Not  only  did  London provide  these                                         -3-                                          3            customers with an immediate and untraceable source of cash to            pay their various expenses (including gamblers' winnings), he            enabled  them  to accept  checks  from  their own  customers.            This, in turn, increased business volume, for the ability  to            pay  gambling  debts by  check  encouraged  gamblers to  make            larger and more  frequent bets.  It  also made it easier  for            out-of-state gamblers  to do business with  local bookmakers,            and possible  for  some gamblers  to pay  debts with  company            funds  (and thereby gamble with  money on which  they paid no            taxes).                      London's  promotion of bookmaking often took a more            active form.  In 1986, London operated a bookmaking operation            with  one Kenny  Miller.   He  also  helped run  one  Dominic            Isabella's  bookmaking  operation  while  Isabella  was  ill.            Finally, London acted as a "pay and collect" man for  many of            his bookmaker customers, making payments to  winning gamblers            and collecting payments from losers.                      London also assisted Vincent Ferrara, the leader of            an  organized   crime  group,  in  collecting  "rent"  (i.e.,            protection money) from bookmakers.  London identified certain            of his bookmaker customers to Ferrara, telling him "anybody I            get  you  get."    London  then  summoned  the  bookmakers to            Heller's to meet with Ferrara, who demanded that they pay him            anywhere  from  $500  to  $1000  (or  more)  per   month  for            "protection" and  help in debt collection.   London collected                                         -4-                                          4            rent  payments and, at least once, passed along a request for            debt  collection assistance  from  a bookmaker  who had  been            induced to accept Ferrara's protection.                      As stated above, London never filed a CTR with  the            IRS  prior  to  the  execution   of  the  search  warrant  on            December 17,  1986.     From   December  18,   1986,  through            December 31, 1988, however, he filed 211 CTR's on behalf of M            &  L.  Although London  had instructed his  customers to make            certain that each check was for less than $10,000, London did            cash  individual checks  that  were in  amounts greater  than            $10,000.   When  he cashed  a group  of checks  for the  same            customer, London would often  deposit the checks on different            days or in  different bank accounts.   There was  testimonial            evidence tending  to indicate  that London  was aware  of the            statutory  and regulatory  reporting requirements  during the            period in which he failed to file any CTRs with the IRS.            B.  Procedural History            B.  Procedural History            ______________________                      On October 28, 1986,  in response to an application            and affidavit  made pursuant to an  on-going investigation of            London,  his businesses,  and  his  associates, the  district            court issued two orders authorizing the government to conduct            electronic  surveillance  at  Heller's.     The  first  order            authorized, for a thirty-day period, the interception of oral            communications in and adjacent to the enclosed area  in which            M  & L operated; the second authorized, also for a thirty-day                                         -5-                                          5            period, the  recording of  wire communications made  from two            telephones  located behind the bar.  In order to minimize the            interception  of otherwise  non-interceptable communications,            the court's  orders limited surveillance to  times when named            targets of the  investigation were on Heller's  premises.  On            December 3, 1986, the  court extended each of the  orders for            an  additional  thirty days.    Evidence  derived from  these            interceptions was introduced against London at trial.                      On December  17, 1986, federal agents  applied to a            magistrate  judge for  a warrant  authorizing them  to search            Heller's for  evidence  of unlawful  gambling,  loansharking,            distribution of narcotics, money  laundering, and failure  to            file  CTRs.    The   magistrate  judge  issued  the  warrant,            authorizing  the  agents  to  search  "Heller's  Cafe,  which            occupies the first floor and basement of 110 Chestnut Street"            and to  seize  "books and  records, ledgers,  correspondence,            notes, slips, checks and  any other documents, including bank            records,  which  reflect  unlawful   gambling,  loansharking,            narcotics   distribution,  and   failure  to   file  currency            transaction  reports;  and  U.S.  currency  which constitutes            proceeds of these offenses."  The agents executed the warrant            later that day,  and seized,  inter alia, almost  all of  the                                          _____ ____            records found in the enclosed area from which M & L operated.            Evidence  seized in the course of  this search was introduced            against London at trial.                                         -6-                                          6                      On April 11, 1990, a federal  grand jury returned a            two-count indictment charging London with income tax evasion.            On  May 10, 1990, the  grand jury returned  a fifty-one count            superseding  indictment charging London with, inter alia, the                                                          _____ ____            counts  of conviction:    one count  of  RICO conspiracy,  18            U.S.C.    1962(d); one count of RICO substantive, 18 U.S.C.              1962(c);  twelve  counts of  money  laundering,  18 U.S.C.               1956(a)(1); twelve counts of failing to file  CTRs, 31 U.S.C.                5313(a) and  5322(b); one  count of conspiring  to commit            extortion,  18  U.S.C.     1951;  two counts  of  aiding  and            abetting extortion, 18 U.S.C.    2 and 1951; and one count of            tax evasion  for  tax  year  1985, 26  U.S.C.     7201.    On            September  5,   1991,  the  grand  jury   returned  a  second            superseding  indictment which  charged  no  new offenses  but            brought  the  indictment within  the  purview  of the  United            States Sentencing  Guidelines by extending the  period of the            alleged RICO conspiracy to after November 1987.                      On August  17,  1992,  the  district  court  orally            denied  London's  previously-filed  motion  to  suppress  the            evidence  seized  during the  December  17,  1986, search  of            Heller's.  On  August 18,  1992, the court  issued a  written            memorandum and order denying London's previously-filed motion            to suppress the fruits of the electronic surveillance.                      Trial commenced  on January 4,  1993, and concluded            on February 19,  1993, when the jury returned guilty verdicts                                         -7-                                          7            on the counts of  conviction listed above.  The  other counts            contained in  the  second superseding  indictment either  had            been  dismissed by  the  government prior  to  trial or  were            dismissed by the district  court at trial.  In  addition, the            jury acquitted London on one money laundering count.  On June            30,  1993, the district court sentenced  London.  This appeal            followed.                                         II.                                         II.                                         ___                      As  set forth  above, London's  appellate arguments            fall  into three main groups.  First, London takes issue with            the district  court's  denial  of  his  suppression  motions.            Second,  London  challenges  the jury  instructions  given in            connection  with   the  counts  of  the   second  superseding            indictment charging  him with failing  to file CTRs.   Third,            London  makes  sundry arguments  that there  was insufficient            evidence  to   support   his  money   laundering   and   RICO            convictions.  We discuss each of London's arguments in turn.            A.   Denial  of the  Motion  to Suppress  the  Fruits of  the            A.   Denial  of the  Motion  to Suppress  the  Fruits of  the            _____________________________________________________________            Electronic Surveillance            Electronic Surveillance            _______________________                      London  contends that the  district court  erred in            denying  his motion to suppress  the fruits of the electronic            surveillance conducted at Heller's in  1986.  He claims  that            the aforementioned surveillance ran afoul of Title III of the            Omnibus Crime Control and Safe Streets Act of 1968, 18 U.S.C.               2510 et  seq. ("Title  III") -- the  federal statute  that                    __  ____            governs  electronic surveillance  -- in  five ways:   (1)  no                                         -8-                                          8            Department  of Justice  official  designated in  18 U.S.C.               2516(1) had  authorized the  local United States  Attorney to            apply  for the  initial interception  orders; (2)  the orders            improperly  allowed the  government to  monitor conversations            relating to  money laundering, which  was not an  offense for            which  interception  could  be   ordered,  see  18  U.S.C.                                                          ___            2516(1)(a)-(o), on  the date the interception  orders issued;            (3)  the  government  intercepted  and  disclosed  extortion-            related  conversations  --  conversations pertaining  to  the            paying  of "rent"  to  Ferrara --  beyond  the scope  of  the            court's  orders; (4)  the  court ordered  and the  government            employed inadequate minimization procedures under 18 U.S.C.              2518(5);  and (5)  the  government's  application misled  the            district court as to  the necessity for conducting electronic            surveillance,  in  violation  of  18   U.S.C.     2518(1)(c).            Because  we are not persuaded  by any of  these arguments, we            affirm the district court's denial of the suppression motion.                      1.    Internal  Authorization  under  18  U.S.C.                         1.    Internal  Authorization  under  18  U.S.C.                         ___________________________________________________            2516(1)            2516(1)            _______                      Title  III  compels  local  prosecutors  to  obtain            internal authorization from a  statutorily-designated Justice            Department   official  prior  to   applying  for  a  judicial            interception  order.  18 U.S.C.   2516(1).  Failure to comply            with   this  "central"   provision  of  Title   III  requires                                         -9-                                          9            suppression of the  fruits of the unauthorized  interception.            United States v. Giordano,  416 U.S. 505, 524-29 (1974).   As            _____________    ________            noted,   London  contends   that  the   initial  interception            application  was not  authorized by  a statutorily-designated            Justice Department official.  London is mistaken.                        The government attached to its initial interception            application  the  first  page  of  a  two-page  authorization            memorandum prepared on October 24, 1986, by  William F. Weld,            then the Justice Department's Assistant Attorney  General for            the  Criminal  Division, and  the  second page  of  the cover            letter which  accompanied  the  Weld  memorandum,  which  was            signed   for  Weld   by  Frederick   D.  Hess,   the  Justice            Department's Director of the Office of Enforcement Operations            of the Criminal  Division.  It is undisputed that  Weld was a            statutorily-designated  official  and  Hess  was   not.    In            rejecting  London's  suppression motion,  the  district court            found that  Weld had authorized  the interception application            (as  the application  had  stated) and  that "the  government            committed a collating error by providing page one of the Weld            approval letter  followed by  page two of  a separate  letter            written  by Hess  to Robert  S. Mueller,  III, Acting  United            States Attorney for the District of Massachusetts."                      London  does  not  dispute  the  accuracy   of  the            district  court's  "collating  error"  finding;  nor  does he            disagree that  the finding would validate  the application if                                         -10-                                          10            the district court was  empowered to look beyond the  face of            the  application in  deciding whether  there had  been proper            authorization.  Relying on United  States v. Chavez, 416 U.S.                                       ______________    ______            562 (1974), and United  States v. O'Malley, 764 F.2d  38 (1st                            ______________    ________            Cir. 1985),  he instead argues  that the finding  cannot save            the government's  application because the district  court was            limited  to  a  "facial  analysis" of  the  authorization  in            determining  whether  a  statutorily-designated official  had            approved   the  interception  application.     Even   if  his            construction of Chavez and  O'Malley is correct (an  issue on                            ______      ________            which we  express significant  doubt but no  formal opinion),            the facial analysis London advocates reveals that Weld -- and            not Hess -- authorized the interception application.                      London's argument hinges entirely  on the fact that            Hess  signed on  behalf  of  Weld  the  second  page  of  the            miscollated authorizing  papers  that were  attached  to  the            interception  application.   What  it neglects  to take  into            account, however, is that  Weld signed the first page,  which                                       ____            states at the top  that it is a  memorandum from "William  F.            Weld,   Assistant   Attorney  General,   Criminal  Division."            Furthermore, that same first  page clearly indicates that the            Assistant Attorney General in charge of the Criminal Division            (i.e., Weld) authorized the application:                           By virtue of the authority vested in                      him by  Section 2516 of Title  18, United                      States  Code, the Attorney General of the                      United States  has by Order  Number 1088-                                         -11-                                          11                      85,  dated  March  28,   1985,  specially                      designated the Assistant Attorney General                      in charge  of  the Criminal  Division  to                      authorize  applications for  court orders                      authorizing the interception  of wire  or                      oral   communication.      As  the   duly                      appointed  Assistant Attorney  General in                      charge  of  the  Criminal Division,  this                      power  is exercisable by  me.  WHEREFORE,                      acting  under  this  delegated  power,  I                      hereby   authorize  the   above-described                      [London]  application to  be made  by any                      investigative or  law enforcement officer                      of  the  United   States  as  defined  in                      Section  2510(7)  of  Title   18,  United                      States Code.            Finally, nothing in  the text  of either page  of the  papers            presented to  the district court even  remotely suggests that            Hess, and not Weld, authorized the application.                        We  therefore  reject  London's  argument  that the            initial  interception application  was  not authorized  by  a            statutorily-designated Justice Department official.                      2.  Interception of Conversations Relating to                      2.  Interception of Conversations Relating to                      _____________________________________________                      Money Laundering                      Money Laundering                      ________________                      Title  III  specifies  the  offenses  for  which an            interception order  may issue.   18 U.S.C.    2516(1)(a)-(o).            Money  laundering in  violation of  18 U.S.C.    1956  was so            specified by  legislation that  became effective  October 27,            1986.  Pub. L. 99-570, Title I,   1365(c), Oct. 27, 1986, 100            Stat. 3207-35.   As  noted,  London argues  that the  initial            interception   orders   authorized   the    interception   of            conversations relating to money  laundering prior to the date            on  which money laundering was added to 18 U.S.C.   2516(1)'s                                         -12-                                          12            list  of offenses.    Even if  we  assume arguendo  that  the                                                      ________            initial interception orders did authorize the interception of            conversations relating to money laundering in violation of 18            U.S.C.      1956  (a  position  with   which  the  government            forcefully  disagrees  and on  which  we  take no  position),            London's argument lacks a factual basis.                       London  claims that  the district  court's initial            interception orders  issued on  October 24, 1986,  three days            before money  laundering became a predicate  offense under 18            U.S.C.     2516(1).   The record  reveals, however,  that the            initial interception  orders issued on October  28, 1986, not            October  24, 1986.  Thus, money laundering in violation of 18            U.S.C.    1956 was an offense for which an interception order                           ___            could issue  at the time  of the initial  interception orders            issued in this case.                      We  therefore reject  London's  argument  that  the            initial  interception orders  authorized the  interception of            conversations  relating to  money laundering  at a  time when            money laundering was not a predicate  offense under 18 U.S.C.              2516(1).                      3.    Interception  and  Disclosure  of  Extortion-                      3.    Interception  and  Disclosure  of  Extortion-                      ___________________________________________________            Related            Related            _______                      Conversations                      Conversations                      _____________                      With  certain exceptions,  Title III  prohibits the            interception and disclosure of conversations other than those            relating to  the offenses  specified in the  district court's                                         -13-                                          13            interception order.  See  generally 18 U.S.C.     2511, 2517,                                 ___  _________            and  2518(4)(c).  As noted, London argues that the government            wrongfully  intercepted  and  disclosed   certain  extortion-            related  conversations  (i.e.,  conversations concerning  the            paying  of  "rent" to  Ferrara)  despite  the fact  that  the            district court's initial interception  orders did not specify            extortion  in violation  of  18 U.S.C.     1951 as  a  target            offense.  London's claim of governmental overreaching in this            context is without merit.                      Unlike  London's first  two arguments,  the instant            one  is not built upon  a faulty factual  basis; extortion in            violation of 18 U.S.C.   1951 was not a target offense listed            in the government's interception applications or the district            court's interception  orders.  This fact  alone, though, does            not  make  the  interception  of   the  "rent"  conversations            unlawful.     Title   III  clearly   contemplates  that   law            enforcement  officials will,  in  the course  of intercepting            conversations related to specified target offenses, intercept            conversations   "relating  to   offenses  other   than  those            specified in the order of authorization or approval."  See 18                                                                   ___            U.S.C.    2517(5).  For example,  an intercepted conversation            can  relate to both a specified offense and to an unspecified                                                    ___            offense.  In  such a situation, the  interception is unlawful            only  when it  is motivated  by an  illicit purpose  -- e.g.,            "subterfuge"  interceptions where  the government  applies to                                         -14-                                          14            intercept conversations relating to offenses  specified in 18            U.S.C.       2516(a)-(o)   while   intending   to   intercept            conversations  relating to  offenses for  which interceptions            are unauthorized or  for which  it has no  probable cause  to            obtain an interception order.   See United States v. Angiulo,                                            ___ _____________    _______            847 F.2d 956,980 (1st Cir.), cert.denied, 488 U.S. 852(1988).                                         ___________                       Here, the intercepted "rent" conversations clearly            related to  at  least one  offense  -- operating  a  gambling            business in violation of 18 U.S.C.   1955 -- specified in the            initial   authorization  orders.      The  victims   of   the            rent/extortion scheme  were  bookmakers involved  in  illegal            gambling, and  the intercepted conversations provided a means            of   identifying  them.     Moreover,   the  district   court            supportably found  that there  was no subterfuge  involved in            the initial interception applications.  See Angiulo, 847 F.2d                                                    ___ _______            at 980 (clear-error reviewing standard applicable  to finding            that  government's wiretap  application was  not subterfuge).            Extortion,  after  all, is  an  enumerated  offense under  18            U.S.C.    2516, and  there would  have been  no need for  the            government to  engage in subterfuge unless  it suspected that            extortion  was taking  place  but lacked  the probable  cause            necessary to intercept conversations pertaining to extortion.            London makes  no argument along  these lines, and  the record            does not  suggest this sort  of governmental deception.   The                                         -15-                                          15            government's  interception  of the  "rent"  conversations was            therefore not unlawful.                      We still must consider whether the government acted            unlawfully  in disclosing  the rent conversations  during the            proceedings below.  The government argues that the disclosure            of such  "other offense" evidence  is permissible so  long as            the information  is  related  to an  offense  listed  in  the            initial authorization orders.   Cf. United States v. Shields,                                            ___ _____________    _______            999 F.2d  1090, 1097 (7th  Cir. 1993) ("Since  the government            was free to release  this information to a grand  jury anyway            under the [authorization for the offenses listed in the Title            III  order], it is difficult  to see how  the defendants were            harmed when the same  facts were presented in the  context of            different offenses."),  cert. denied, 115 S.  Ct. 515 (1994).                                    _____ ______            We  need not  reach  the merits  of  this argument,  however,            because we conclude  that the district  judge who issued  the            initial   interception   orders  impliedly   and  permissibly            authorized the disclosure of the conversations at issue.                      Under  18 U.S.C.     2517(5),  the  government  may            secure  a court's  blessing to  disclose  the contents  of an            "other  offense" interception  in connection  with a  federal            prosecution.     The  relevant  statutory  provision  permits            disclosure when  the  interception has  been  "authorized  or            approved  by a  judge  of competent  jurisdiction where  such            judge finds on subsequent  application that the contents were                                         -16-                                          16            otherwise intercepted in  accordance with  the provisions  of            [Title  III].   Such  application shall  be  made as  soon as            practicable."     Id.     It   is  settled   that  disclosure                              ___            authorization "can be implicitly obtained when a judge grants            a renewal of a  wiretap after being advised of  the essential            facts  of  the  unspecified  violation."   United  States  v.                                                       ______________            McKinnon,  721  F.2d 19,  23-24 (1st  Cir.  1983).   In other            ________            words,  "the  disclosure  in  subsequent  affidavits  to  the            issuing  judge  of  material  facts  constituting or  clearly            relating  to  other   offenses  satisfies  the   Government's            obligation  to seek judicial authorization for the disclosure            and use  of evidence inadvertently  intercepted."  Id.  at 24                                                               ___            (citations and internal quotation marks omitted).                      As  the district  court found  in denying  London's            suppression motion, there was implicit  authorization in this            case.   When  the government  applied for  extensions  of the            initial  interception orders, its  attached affidavit advised            the court of interceptions  containing the essential facts of            the extortion violations:                      London acts as a  bank and account keeper                      for  other  bookmaking  and  loansharking                      operations  .  .   .  .   [Also] London's                      illegal   businesses,  and   the  illegal                      businesses  for  which  London keeps  the                      accounts, only operate  with the  consent                      and protection of certain  other persons,                      to   whom   London  and   others   pay  a                      percentage  of  their  income  .  .  .  .                      Further   electronic    surveillance   is                      necessary,   however,  to   identify  the                      balance   of   the   members    of   each                                         -17-                                          17                      organization and the relationship between                      London,  these   organizations,  and  the                      persons  to  whom  `rent'  is   paid,  as                      discussed below.            The  attached affidavit  then detailed  London's relationship            with Ferrara.   Thus, the  court's approval of  the extension            application constituted  both  an implicit  finding that  the            extortion-related    conversations   were    intercepted   in            accordance with  the provisions  of Title III  and permission            for  the subsequent  disclosure  of the  conversations.   See                                                                      ___            McKinnon, 721 F.2d at 23-24.            ________                      London complains that the affidavit not only failed            to seek approval  for subsequent interceptions of  extortion-            related conversations, but it also failed to  alert the court            that some of the  intercepted conversations related to "other            offense"  evidence.   While we  certainly think  it advisable            that  the government provide issuing courts with this type of            notice, we  note that it  is not a  sine qua non  of implicit                                                ____ ___ ___            authorization.  We presume that the court read the supporting            affidavit  with care,  and took  seriously its  obligation to            police the interceptions that were taking place.   We require            no  more  to infer  implicit authorization.    Cf. id.  at 23                                                           ___ ___            (supporting affidavits describing  communications related  to            other  offenses  sufficient  to  ground  "reasonable  .  .  .            conclu[sion]"   that  issuing   judge   approved   of   their            interception);  see also  United States  v. Masciarelli,  558                            ___ ____  _____________     ___________            F.2d 1064, 1068  (2d Cir. 1977) ("[W]e presume .  . . that in                                         -18-                                          18            renewing  . . . the tap the judge carefully scrutinized th[e]            supporting  papers   and   determined  that   the   statute's            requirements  had been  satisfied.")  (citation and  internal            quotation marks omitted).                      We  therefore  reject  London's  argument  that the            interception   and   disclosure   of  the   extortion-related            conversations violated Title III.                                         -19-                                          19                      4.  Minimization under 18 U.S.C.   2518(5)                      4.  Minimization under 18 U.S.C.   2518(5)                      __________________________________________                      Title  III  requires  the  government   to  conduct            electronic surveillance  "in such  a way  as to  minimize the            interception  of  communications  not  otherwise  subject  to            interception."  18 U.S.C.    2518(5).  Without specifying any            wrongfully  intercepted  conversations,  London asserts  that            there  was  inadequate governmental  minimization  during the            interceptions  at  Heller's.   Although London's  argument on            this  issue is  a  bit disjointed,  two alleged  inadequacies            emerge  from  his brief:   (1)  the court's  order permitting            surveillance whenever a named target was on Heller's premises            (instead  of   a  more   restrictive  order);  and   (2)  the            government's  policy of  recording all  conversations carried            out  in  Spanish  unless  and until  a  bilingual  agent  was            available   to   make  minimization   decisions.      In  the            circumstances of this  case, we  see no error  in either  the            court's   order   or   the   government's   policy  regarding            communications in Spanish.                      In assessing whether the  government's minimization            efforts pass muster  under 18  U.S.C.   2518(5),  we make  an            objective assessment in light  of the facts and circumstances            known to the government at the  relevant points in time.  See                                                                      ___            Scott  v. United States, 436  U.S. 128, 136-37  (1978).  When            _____     _____________            making  this assessment, we tend  to focus on  (1) the nature            and complexity of the  suspected crimes; (2) the thoroughness                                         -20-                                          20            of the government's precautions to  bring about minimization;            and  (3)   the  degree  of  judicial   supervision  over  the            surveillance process.  United States  v. Uribe, 890 F.2d 554,                                   _____________     _____            557  (1st Cir. 1989); Angiulo, 847 F.2d  at 979.  We also are                                  _______            mindful that Title  III "does not forbid  the interception of            all  nonrelevant  conversations,  but  rather  instructs  the            agents to conduct  the surveillance  in such a  manner as  to            `minimize' the interception  of such conversations."   Scott,                                                                   _____            436 U.S. at 140.   This means that "[t]he government is  held            to a standard  of honest  effort; perfection  is usually  not            attainable, and  is certainly not legally  required."  Uribe,                                                                   _____            890 F.2d at 557.                      London's  minimization arguments  do not  call into            question  any  specified  acts of  the  intercepting  agents;            instead, they  implicate the  thoroughness of certain  of the            court's and government's minimization precautions.   In other            words,  they amount  to claims  that an  implicit requirement            allegedly imposed on the  government by Uribe and Angiulo  --                                                    _____     _______            that the government's precautions to bring about minimization                                  ___________            be sufficiently "thorough"  to pass muster under 18  U.S.C.              2518(5)   --  has  not  been  met  in  this  case,  and  that            suppression   of   all  intercepted   conversations   is  the            appropriate remedy.   Even if we assume  arguendo that London                                                     ________            can win  total suppression without  challenging the propriety                                         -21-                                          21            of  any  particular interceptions,  we  see no  merit  in his            arguments.                        London  characterizes  as insufficient  the court's            "targeted individual must be on the premises" limitation by                                          -22-                                          22            stating:                      Perhaps, an undercover agent acting  as a                      patron, could [have]  signal[led] when  a                      target  was  talking   on  a   particular                      telephone  or near  one of  the bugs  and                      thereby  minimize[d]  the intrusion  into                      the    privacy   of    innocent   persons                      conversing at other  locations.   Perhaps                      monitoring   agents   could   have   been                      directed  to  cease  monitoring   at  any                      device  when a  target  was not  heard on                      that device.            He has not,  however, effectively  rebutted the  government's            colorful assertion,  made both to  the district court  and on            appeal,  that "had  an undercover  agent remained  inside the            small, intimate .  . . Heller's Cafe to relay  a signal every            time a target spoke into  a surveillance device, London would            have identified  him as quickly as Ali Baba in his cave would            have  spotted a  spy among  his chosen  forty."   Nor has  he            rebutted the government's  sworn assertion that "agents  were            instructed to  and did cease monitoring  when they determined            that none of the  targets was a party to [a]  conversation or            that only personal, non-criminal activity was discussed."  In            our view, the former of these two assertions is sufficient to            respond to London's  argument that there should have  been an            undercover agent inside Heller's,  and the latter effectively            undermines  any  suggestion that  the monitoring  agents were            free  to  listen  in  on the  conversations  of  non-targeted            individuals.                                         -23-                                          23                      London's  challenge  to  the   government's  policy            regarding  Spanish  conversations  is  answered  more easily:            when an  interpreter is  not reasonably available,  Title III            explicitly   allows   full-scale  recording   and   post  hoc                                                                ____  ___            minimization   of  conversations   carried  out   in  foreign            languages.   See  18  U.S.C.    2518(5)  ("In the  event  the                         ___            intercepted communication  is in a code  or foreign language,            and  an  expert  in that  foreign  language  or  code is  not            reasonably   available   during   the  interception   period,            minimization may be accomplished as soon as practicable after            such  interception.").   Although the  above-quoted statutory            provision  was  not   yet  effective  at  the   time  of  the            interceptions  here  at issue  (it  was passed  prior  to the            interceptions but went into effect thereafter), its existence            as  pending legislation  renders  objectively reasonable  the            government's  policy  --  which  tracked  the legislation  --            regarding intercepted conversations carried out in Spanish.                      This was a  complex case involving  a sophisticated            defendant,  complicated  financial  dealings,  and  links  to            organized crime.  In view of this, we  cannot say that either            the  complained-of  minimization  precautions  or  the  other            minimization precautions  ordered by  the court and  taken by            the  government were  so  lacking in  thoroughness that  they            violated Title III.                                          -24-                                          24                      We    therefore   reject    London's   minimization            arguments.                      5.  Necessity under 18 U.S.C.   2518(1)(c)                      5.  Necessity under 18 U.S.C.   2518(1)(c)                      __________________________________________                      Title   III   dictates   that    the   government's            interception   application  include  "a   full  and  complete            statement as to whether or not other investigative procedures            have been tried and  failed or why they reasonably  appear to            be unlikely  to succeed if tried or to be too dangerous."  18            U.S.C.    2518(1)(c).   We have interpreted  this "necessity"            provision to mean that  the statement should demonstrate that            the government has  made "a reasonable, good faith  effort to            run  the gamut  of  normal  investigative  procedures  before            resorting to means so intrusive as electronic interception of            telephone calls."   United States v. Hoffman,  832 F.2d 1299,                                _____________    _______            1306-07 (1st Cir. 1987).  London argues that the government's            application misled the  court as to  the need for  electronic            surveillance by  failing to  mention that the  government had            not engaged  in the following investigative  techniques:  (1)            subpoenaing   London's  bank   records;  (2)   utilizing  two            confidential informants -- Francis  McIntyre and John DeMarco            --  allegedly available  to  it; and  (3) placing  undercover            agents  inside   of  Heller's.    London's   claims  are  not            convincing.                      The  first   and  third  of   London's  claims  are            difficult  to  fathom,  as  the  affidavit  attached  to  the                                         -25-                                          25            interception application indicated  both that the  government            did  review  London's  bank  records  (during   an  unrelated            ___            investigation) prior to applying for the interception  orders            and  that undercover  infiltration was not  available because            "surveillance observations  have disclosed  a high degree  of            consciousness by London and others to the possibility  of law            enforcement scrutiny" and because  London "requires two known            references prior  to engaging in illegal  transactions with a            person."   Other  than  making the  general and  unpersuasive            argument that "visual surveillance by undercover agents"  was                                                                      ___            possible because Heller's "was fully accessible to the public            eye" and had no "back rooms," London has not taken issue with            the  affidavit statements.   See  supra at  21 (noting,  in a                                         ___  _____            different context, London's failure to rebut the government's            explanation  why   undercover  agents  could   not  insinuate            themselves  into  Heller's).     And  he  certainly  has  not            explained how  the affidavit statements  themselves may  have            been misleading.   We consequently  see no factual  basis for            London's first and third claims.                       As to  the claim  that the  government misleadingly            failed to  disclose the availability of  McIntyre and DeMarco            as  informants, London  has not even  attempted to  rebut, by            pointing to contrary evidence, the district  court's findings            that, at the time of the initial application,  the government            reasonably believed  (1)  that  McIntyre  would  not  testify                                         -26-                                          26            against  London;  and   (2)  that  DeMarco's   "investigatory            potential  . .  . [was]  immaterial  to the  investigation at            Heller's."   In  light  of this,  we  cannot say  that  these            findings  are  clearly  erroneous.    See  United  States  v.                                                  ___  ______________            Schiavo, 29 F.3d  6, 8 (1st Cir. 1994) (findings of fact made            _______            after suppression hearing reviewed for clear error).  And the            findings  plainly  undermine  London's  contention  that  the            failure   to  disclose   McIntyre's  and   DeMarco's  alleged            investigatory potential violated 18 U.S.C.   2815(1)(c).                      We  therefore reject  London's  argument  that  the            government  misled the  district court  as to  necessity when            applying for the initial interception orders.            B.   Denial  of the  Motion to  Suppress the  Evidence Seized            B.   Denial  of the  Motion to  Suppress the  Evidence Seized            _____________________________________________________________            During            During            ______            the December 17, 1986, Search of Heller's            the December 17, 1986, Search of Heller's            _________________________________________                      London  argues  that  the district  court  erred in            denying his  motion to suppress the  evidence seized pursuant            to  the December 17, 1986, search of Heller's -- i.e., almost            all  of M&L's  business  records, some  of Heller's  business            records,  and a significant amount of cash on the premises of            Heller's that  day.  He  characterizes as  unconstitutionally            overbroad the  warrant's description  of items to  be seized:            "books  and records,  ledgers, correspondence,  notes, slips,            checks and any other documents, including bank records, which            reflect    unlawful    gambling,   loansharking,    narcotics            distribution,  and  failure   to  file  currency  transaction                                         -27-                                          27            reports;  and  U.S. currency  which  constitutes  proceeds of            these offenses."    He also  argues  that the  officials  who            executed  the  search  could  not have  held  an  objectively            reasonable belief  that the overbroad language  in the search            warrant  was constitutional.   Because  we disagree  with the            latter of London's two arguments, we repudiate his assignment            of errorwithout assessingthe constitutionality ofthe warrant.                      It is well settled that "suppression is appropriate            only if  the officers were dishonest or reckless in preparing            [the  warrant]  affidavit  or  could  not  have  harbored  an            objectively  reasonable belief  in the existence  of probable            cause."  United  States v.  Leon, 468 U.S.  897, 926  (1984).                     ______________     ____            Here,  London  has  not  challenged the  preparation  of  the            warrant  affidavit, identified any  documents which allegedly            were  seized  without  probable  cause, or  argued  that  the            executing agents exceeded  the warrant's scope.   Nor has  he            asserted that there was an absence of probable cause for some                                                                     ____            sort  of warrant  to  have issued.    Assuming arguendo  that            ____                                           ________            London might still be  entitled to suppression without having            made any of  these arguments, our inquiry reduces  to whether            the  description  of  items  to be  seized  was  so  facially            defective that an  objectively reasonable officer would  have            known of the warrant's  unconstitutionality.  We hardly think            so.                                         -28-                                          28                      Even if the description of items to be seized might            have been more particular, it was not patently overbroad when            viewed  in  context.    London operated  a  complex  criminal            enterprise  where  he   mingled  "innocent"  documents   with            apparently-innocent  documents  which, in  fact, memorialized            illegal   transactions.     London   also  intermingled   his            legitimately-obtained and innocently-obtained  currency.   It            therefore would have been  difficult for the magistrate judge            to be more limiting  in phrasing the warrant's language,  and            for the executing  officers to have  been more discerning  in            determining what to seize.  In similar circumstances, we have            stated:                       We must . . . recognize that the inherent                      difficulty  in  segregating  "good"  from                      "bad"   records,   and  consequently   in                      drawing up an adequately limited warrant,                      makes it difficult  for even a reasonably                      well-trained officer, who is not expected                      to be a legal technician and  is entitled                      to rely on  the greater sophistication of                      the magistrate -- to know precisely where                      to draw the line.            United  States v.  Diaz,  841  F.2d  1,  6  (1st  Cir.  1988)            ______________     ____            (overturning a suppression order based on an overbroad search            warrant).  Like Diaz, the question whether the description of                            ____            items to  be seized was unconstitutionally  overbroad was, at            best,  close,  and  the executing  officers  were objectively            reasonable  in deferring  to the  magistrate judge's  trained            judgment.                                         -29-                                          29                      We therefore reject London's argument  that all the            evidence  seized  during the  December  17,  1986, search  of            Heller's should have been suppressed.            C.  Jury Instructions Regarding London's Failure to File CTRs            C.  Jury Instructions Regarding London's Failure to File CTRs            _____________________________________________________________                      London argues that we should vacate his convictions            for  failing   to  file  CTRs  because   the  district  court            erroneously informed the jury  that London could be convicted            of the "willful" violation proscribed by 31  U.S.C.   5322(b)            if he had  merely a  reckless disregard of  his legal  duties            regarding  the  filing of  CTRs.   The  government  takes the            position  that  the court's  instructions  were incorrect  in            light  of Ratzlaf  v. United  States, 114  S. Ct.  655 (1994)                      _______     ______________            (knowledge of the illegality of one's actions is necessary to            sustain  a  conviction  under  31  U.S.C.     5322)  (illegal            structuring case), an  opinion issued  after London's  trial,            but points to  London's failure to  object and contends  that            the instructions do not constitute plain error  under Fed. R.            Crim. P. 52(b) (defects  not brought to the attention  of the            trial court reviewed for plain error).   London counters that            his failure to  object cannot be considered a  waiver because            the  instructions were  in complete  accord with  an en  banc                                                                 __  ____            decision of this court  -- United States v. Aversa,  984 F.2d                                       _____________    ______            493  (1st Cir.  1993) (en  banc) (illegal  structuring case),                                   __  ____            vacated, 114 S. Ct. 873 (1994) -- that had been handed down a            _______            mere one month prior to the jury instructions in this case.                                           -30-                                          30                      Before  addressing  the issue  of  waiver,  we must            inquire  whether the present  law of the  circuit precludes a            determination  of  error  even   if  London  has  not  waived            objection to the instructions.  In a recent decision, another            panel of  this court  expressed doubt  as to  whether Ratzlaf                                                                  _______            overruled Aversa's alternative  reckless disregard  standard.                      ______            See  United States  v. Saccoccia,  Nos. 93-1511/1560-63/1616-            ___  _____________     _________            17/2206-07 and 94-1388/1507-08, slip op. at 27 (1st Cir. July            24, 1995).   But this  comment was only  dictum.  It  was not            necessary  to   the  Saccoccia  panel's   finding  that   the                                 _________            instruction   challenged  in   that  case  was   not  plainly                                                                  _______            erroneous.  Id.  at 26-27 (noting the  defendant's failure to                        ___            object).   Nor  was it implicitly  or explicitly  relied upon            when the panel held  the evidence sufficient for the  jury to            have  found   that  the  defendants  "knew   that  their  own            activities  were  unlawful."   Id.  at 32-33.    The reckless                                           ___            disregard standard therefore played  no role in the Saccoccia                                                                _________            court's holding.  We therefore feel that the question whether                    _______            Ratzlaf  has  impliedly  left untouched  or  overruled Aversa            _______                                                ______            remains to be decided--if the issue has not been waived.                      Addressing  the  waiver   issue  we  conclude  that            London's   failure   to  object   was  excusable   under  the            circumstances  of this  case.   The  government argues  that,            despite the  recency of the  Aversa decision and  the overall                                         ______            state of the law at the time of his trial,  London has waived                                         -31-                                          31            any   argument  that  the  aforementioned  instructions  were            erroneous.   While acknowledging  that waiver should  not "be            inferred, and  no plain error requirement  imposed, where [a]            Supreme  Court[] ruling comes out  of the blue  and could not            have been anticipated,"  see United States v.  Weiner, 3 F.3d                                     ___ _____________     ______            17,  24 n.5 (1st Cir. 1993), the government contends that the            split  between  this and  the other  ten  circuits as  to the            meaning of willfulness under 31 U.S.C.   5322 "made it likely            that  the issue would be  resolved by the  Supreme Court" and            made it incumbent upon  London to lodge an objection.   In so            doing, the government relies on our recent decision in United                                                                   ______            States v. Marder, 48 F.3d 564 (1st Cir.) (illegal structuring            ______    ______            case),  cert.  denied,  115  S.  Ct.  1441  (1995),  where we                    _____  ______            indicated that  defendant Marder's failure  to object to  a              5322  willfulness  instruction  given  prior to  Ratzlaf  was                                                             _______            inexcusable.  Id.  at 572 n.5.   Marder is not  on-point, and                          ___                ______            the government's argument is not persuasive.                      As an initial matter, Marder's trial occurred prior            to our decision  in Aversa.   Thus,  the compelling  scenario                                ______            presented here -- instructions  mirroring exactly the holding            of  a recent en banc opinion of the controlling circuit court                         __ ____            --  did not exist in  that case.   More importantly, however,            Marder's   trial   judge,   without  objection,   erroneously            instructed the jury in  accordance with the law in  the other            circuits  (i.e., that knowledge of the reporting requirements                                         -32-                                          32            was all that  was needed  to establish  willfulness under  31            U.S.C.   5322) despite (1) the existence of authority in this                                                                     ____            circuit indicating that knowledge of illegality was necessary            to establish willfulness under   5322, see Marder, 48 F.3d at                                                   ___ ______            572 n.5 (citing Bank of New  England, 821 F.2d 844, 854  (1st                            ____________________            Cir.), cert. denied 484 U.S. 943 (1987))); and (2) our recent                   _____ ______            withdrawal of an  on-point panel opinion and decision to hear            the  Aversa  case  en  banc,  see  id.    In  view  of  these                 ______        __  ____   ___  ___            circumstances, which  should have  put Marder on  notice that              5322's  willfulness criterion for illegal structuring might            imply  something  more   than  knowledge  of   the  reporting            requirements,  we  deemed  inexcusable  Marder's  failure  to            object to  the defective  instructions.   Id.   We  therefore                                                      ___            reviewed the instructions only for plain error.  Id.                                                             ___                      The situation  presented in  this case is  in stark            contrast to that in Marder.  As we have explained, the law of                                ______            this circuit was settled by nothing less  than a newly-minted            en  banc  opinion  at the  time  the  trial  judge instructed            __  ____            London's  jury.  This fact alone goes  a long way, if not the            whole  way,  towards  excusing London's  failure  to  object.            Moreover, at this same time, all eleven circuits had at least            implicitly  indicated  that  a  reckless disregard  of  legal            duties  regarding  the  filing  of  CTRs  was  sufficient  to            establish  willfulness under 31 U.S.C.    5322.  See Ratzlaf,                                                             ___ _______            114 S. Ct.  at 665 n.3  (Blackmun, J., dissenting)  (pointing                                         -33-                                          33            out the  near-uniformity in the circuits  that mere knowledge            of   the  reporting  requirements   is  enough  to  establish            willfulness under    5322, and  stating "[t]he only  Court of            Appeals  to  adopt a  contrary  interpretation  is the  First            Circuit,  and even  that court  allows reckless  disregard of            one's legal  duty to  support a conviction  for structuring")            (citation    and    internal   quotation    marks   omitted).            Consequently,  if  we conclude  that Ratzlaf  implicitly held                                                 _______            that  a reckless  disregard of  one's legal duties  under the            reporting requirements is not enough to establish willfulness            under   5322,  such a holding would be precisely  the type of            unanticipated,  "out of  the  blue" Supreme  Court ruling  we            alluded  to  in Weiner.   We  therefore  must proceed  to our                            ______            interpretation of the scope of Ratzlaf.                                           _______                      In Ratzlaf the trial court instructed the jury that                         _______            it  could convict  even  if it  found  the defendant  had  no            knowledge of the anti-structuring  statute but acted with the            purpose of circumventing a  bank's reporting obligation.  The            Court stated:                      We    hold    that   the    "willfulness"                      requirement mandates something more.   To                      establish  that  a  defendant  "willfully                      violated"  the  antistructuring law,  the                      Government must prove that  the defendant                      acted with knowledge that his conduct was                      unlawful.            114 S. Ct. at 656.                                         -34-                                          34                      In  Aversa,  an  en  banc decision,  we  held  that                          ______            "reckless disregard"  of  the law  satisfied the  willfulness            requirements of  the structuring statute.   984 F.2d  at 502.            In  light of Ratzlaf, Aversa remains law in this circuit only                         _______  ______            if  reckless disregard  falls  within  Ratzlaf's  concept  of                                                   _______            "knowledge."                      As we  survey post-Ratzlaf law in  the circuits, we                                         _______            find  one circuit which  has adopted the  standard of "actual            knowledge."  United States  v. Retos, 25 F.3d 1220,  1230 (3d                         _____________     _____            Cir. 1994).  Other circuits -- none of whom, pre-Ratzlaf, had                                                             _______            required  any knowledge  of structuring  laws --  have simply            echoed  Ratzlaf's requirement  of  "knowledge."   We are  not                    _______            helped by  these decisions, for we face  a different problem:            having previously articulated a  standard which posed what we            deemed essentially an  equivalent to "knowledge," and  which,            while  recognized  in  Ratzlaf,  was  neither   embraced  nor                                   _______            disavowed, shall we proclaim it now alive or dead?                      In short, when should  we apply the literal meaning            of  a word  used in  a Supreme  Court decision  to  a generic            circumstance that  was not  in controversy before  the Court?            We begin with the general advice of Chief Justice Marshall in            Cohens v. Virginia, 6 Wheaton (19 U.S.) 264, 399-400 (1821):            ______    ________                           It   is   a   maxim,   not   to   be                      disregarded, that general expressions, in                      every  opinion,   are  to  be   taken  in                      connection  with the case  in which those                      expressions  are used.  If they go beyond                      the  case,  they  may be  respected,  but                                         -35-                                          35                      ought not to  control the  judgment in  a                      subsequent  suit when  the very  point is                      presented for decision.                      An  application  of  this  maxim,  relevant  to the            instant case, occurred in  Armour & Co. v. Wantock,  323 U.S.                                       ____________    _______            126, 132-34  (1944), where,  notwithstanding a definition  of            "work"  in a prior Fair Labor Standards Act case as "physical                                                                 ________            or  mental exertion  .  . .  controlled  or required  by  the            ___________________            employer," the  Court, through  Justice Jackson, held  that a            company's private firefighters' idle or recreational  time on            duty constituted working time.  Justice Jackson explained:                      [W]ords of our opinions are to be read in                      the light of the  facts of the case under                      discussion.    To  keep  opinions  within                      reasonable bounds  precludes writing into                      them every limitation or  variation which                      might be suggested  by the  circumstances                      of cases  not before the Court.   General                      expressions transposed to other facts are                      often misleading.              Id. at 133;  see also Reiter v. Sonotone Corp., 442 U.S. 330,            ___          ___ ____ ______    ______________            341 (1979) (refusal to limit "business or  property," as used            in     4  of   Clayton  Act,  to  "commercial  interests   or            enterprises," though so defined in prior Court opinion).                      These  and other  such  cases  reflect the  Court's            acknowledgement  that "[p]rudence  also  dictates awaiting  a            case in which the issue was fully litigated below, so that we            will have  the benefit of  developed arguments on  both sides            and lower  court opinions squarely  addressing the question."            Yee v. Escondido,  503 U.S.  519, 538 (1992).   Our  position            ___    _________                                         -36-                                          36            naturally follows:  "[W]e do not  normally take Supreme Court            opinions to  contain holdings  on matters the  Court did  not            discuss  and which,  presumably, the  parties did  not argue.            Sweeney  v. Westvaco  Co., 926  F.2d 29,  40 (1st  Cir. 1991)            _______     _____________            (Breyer, C.J.) (citing Cousins v. Secretary of the U.S. Dep't                                   _______    ___________________________            of Transp., 880 F.2d  603, 608 (1st Cir. 1989) (en banc)).            __________                      We  therefore adopt  a restrained  role.   While we            might, if  writing  on a  clean slate,  accept the  narrowest            interpretation  of "knowledge," we  will not  easily conclude            that the Court has  rejected our prior decision  by ambiguous            inference  or opaque implication.   We would  require a clear            signal.                      We now  look for  signals.   The  case for  "actual            knowledge"   is  the   word  itself   --  expressing   direct            acquaintance  with a fact.  This has the virtue of simplicity            in formulating instructions  to a  jury.  We  note, too,  the            fact  that the prosecution  in our  case conceded  error, but            this does not relieve us of  our obligation to make a de novo            decision.  We do take cognizance that in Ratzlaf, the Court's                                                     _______            references to Aversa  were on points other than  the equation                          ______            of reckless disregard and knowledge-willfulness.  And we also            take  note  of  the  majority's  failure  to  respond  to the            dissent's  charge  that  the  Court's  decision repealed  the            "reckless disregard" standard of Aversa.                                             ______                                         -37-                                          37                      Looking  for contrary  indications, we  note first,            that  the  referent   used  most  often  by  the   Court  was            "knowledge."   "Actual  knowledge" was  used by  the majority            only  once,  in a  parenthetical  reference to  a  1980 Fifth            Circuit case.   114  S. Ct. at  660 (citing United  States v.                                                        ______________            Warren, 612 F.2d  887 (5th Cir. 1980)).   On the other  hand,            ______            Ratzlaf  cites to a number of other cases requiring less than            _______            actual knowledge.  See, e.g., id. (citing cases demonstrating                               ___  ____  ___            the use of reasonable inferences to find knowledge).                      Moreover, we find  a generally favorable  reference            to  Aversa  as  the  only  case  opposed  to  a  no-knowledge                ______            requirement   -- and, while  a footnote quoted  our "reckless            disregard"  standard along  with  "knowledge,"  there was  no            adverse comment or caveat.  See id.  We do not ascribe to the                                        ___ ___            majority's  failure to take up the  gauntlet on the dissent's            thrust on Aversa as deliberate decision making.                      ______                      But beyond comments in  the Court's opinion, we are            mindful of  the wider scope given  definitions of "knowledge"            in  cases and statutes.   For example, the  cases applying 18            U.S.C.    656 (bank  officer who "willfully  misapplies" bank            funds) have  generally held  reckless disregard  to establish            the requisite intent to defraud.1  These holdings come  close                                            ____________________            1.  We have  so held in United  States v. Cyr, 712  F.2d 729,                                    ______________    ___            732 (1st Cir. 1983), and in United States v. Fusaro, 708 F.2d                                        _____________    ______            17,  21 (1st  Cir. 1983).   Other  circuits equate  intent to            injure  the  bank  with  reckless  disregard  of  the  bank's            interest.   See, e.g., United States v. Hoffman, 918 F.2d 44,                        _________  _____________    _______                                         -38-                                          38            to  equating,  if  not  precisely  doing  so,  knowledge  and            reckless disregard.  We  can make the same comment  about the            Supreme Court precedents equating the two concepts in various            federal statutes.   See McLaughlin v. Richland  Shoe Co., 486                                ___ __________    _________________            U.S.  128,  133  (1988)   ("willfulness"  under  Fair   Labor            Standards Act means defendant "either knew or showed reckless            disregard  for   the  matter  of  whether   its  conduct  was            prohibited by the statute"); Transworld Airlines v. Thurston,                                         ___________________    ________            469  U.S.   111,   126  (1985)   ("willfulness"   under   Age            Discrimination in Employment  Act; same definition  applied);            United  States   v.  Murdock,   290  U.S.  389,   395  (1933)            ______________       _______            ("willfulness" under the Revenue Acts of 1926 and 1928, which            prohibited  a  "willful" failure  to  pay  a particular  tax,            included "careless disregard  [for] whether or not  one has a            right so to act.")                      In  the context  of  the False  Statements Act,  18            U.S.C.     1001,  a  false  statement  is made  knowingly  if            defendant demonstrated  a reckless  disregard  of the  truth,            with a conscious purpose to avoid learning the truth.  United                                                                   ______            States v. White, 765 F.2d 1469, 1482 (11th Cir. 1985); United            ______    _____                                        ______            States  v. Evans,  559  F.2d 244,  246  (5th Cir.  1977).   A            ______     _____            statutory  equating  of knowledge  and reckless  disregard is            found in the  definitions contained in the  False Claims Act,                                            ____________________            46 (6th Cir. 1990);  United States v. Hansen, 701  F.2d 1215,                                 _____________    ______            1218 (7th Cir. 1983); United States v. Thomas, 610 F.2d 1166,                                  _____________    ______            1174 (3d Cir. 1979).                                         -39-                                          39            31 U.S.C.   3729,  which prohibits  "knowingly" presenting  a            false or  fraudulent claim  to the United  States Government.            The  definitions  of "knowing"  and  "knowingly"  apply to  a            person who,  with respect  to information, "acts  in reckless            disregard  of the truth or falsity of the information, and no            proof  of specific intent to defraud is required."  31 U.S.C.              3729(b)(3).                      There are also state cases  involving fraud actions            where knowledge  of falsity is equated  with "utter disregard            and recklessness."  Singh v. Singh, 611 N.E.2d 347, 350 (Ohio                                _____    _____            App. 1992); see  also James  v. Goldberg, 261  A.2d 753,  758                        ___  ____ _____     ________            (Md. 1970)("reckless indifference" can impute knowledge).                      Beyond these instances of the elastic boundaries of            "knowledge,"  we are  sensible of  the practical  problems of            drawing too  fine a line.   We have accepted the  fact that a            jury  "could  infer  knowledge  if  a  defendant  consciously            avoided learning  about the reporting  requirements."  United                                                                   ______            States v. Bank  of New England, N.A., 821  F.2d 844, 855 (1st            ______    __________________________            Cir.  1987) also cited with approval in Ratzlaf, 114 S.Ct. at                        ____ _____ ____ ________ __ _______            663 n.19.   But reckless disregard also, as  the instructions            in this case  stated, "involves the conscious  disregard of a            substantial  risk."  To this  the court below  added that the            jury "may consider the frequency with which the defendant was            involved in transactions which  might be reportable . .  . ."            When we carefully scrutinize these instructions and note that                                         -40-                                          40            not  merely  the concept  of  recklessness  is involved,  but            reckless disregard, we must acknowledge that the instructions            require  some  kind  of an  awareness  of  law  which is  not            casually or negligently but recklessly disregarded.                      So,  while  we  sympathize  with  those  who  would            interpret Ratzlaf  as requiring  actual knowledge, we  do not                      _______            see such a clear  signal as would  cause us to pronounce  the            demise  of  Aversa.    We  hold  that  the  district  court's                        ______            instruction  was a  correct  application of  Aversa, and  not                                                         ______            error under Ratzlaf.                        _______            We, therefore,  affirm London's  convictions  for failing  to            file CTRs.            D.   Sufficiency of the  Evidence as to  the Money Laundering            D.   Sufficiency of the  Evidence as to  the Money Laundering            _____________________________________________________________            and            and            ___            RICO Counts            RICO Counts            ___________                      London asserts that there was insufficient evidence            to support  his money laundering  and RICO convictions.   His            sufficiency  arguments   are  threefold:     (1)   there  was            insufficient evidence that he laundered money with the intent            to  promote  illegal  gambling;  (2)  there was  insufficient            evidence that  the enterprise  alleged in the  indictment was            cognizable   under  RICO;  and  (3)  there  was  insufficient            evidence  of a  nexus  between the  RICO  enterprise and  the            racketeering acts  involving extortion and the  collection of            illegal debts.  Our  review of the record persuades us that a            rational jury drawing  reasonable inferences could have  made                                         -41-                                          41            the  challenged findings  beyond  a reasonable  doubt.   See,                                                                     ___            e.g.,   United States v.  Tuesta-Toro, 29 F.3d  771, 776 (1st            ____    _____________     ___________            Cir. 1994) (setting forth  standard of review for sufficiency            challenges), cert. denied, 115 S. Ct. 947 (1995).                         _____ ______                      1.  Money Laundering                      1.  Money Laundering                      ____________________                      The money laundering statute under which London was            convicted  subjects  to  criminal   sanctions  "[w]ho[m]ever,            knowing that the property involved in a financial transaction            represents the  proceeds of  some form of  unlawful activity,            conducts or attempts to  conduct such a financial transaction            which  in fact  involves the  proceeds of  specified unlawful            activity . . . with the  intent to promote the carrying on of                           ____ ___  ______ __ _______ ___ ________ __ __            [the]  specified unlawful  activity."   18  U.S.C.    1956(a)             ___   _________ ________  ________            (1)(A)(i)  (emphasis added).   Seizing  upon the  highlighted            language,  London   contends  that  there   was  insufficient            evidence that he conducted his check-cashing business with an            intent to promote the  unspecified unlawful activity at issue            -- i.e., illegal gambling.  We disagree.                      There  was overwhelming evidence that London failed            to file CTRs prior to the December 17, 1986, execution of the            search  warrant at Heller's, and that London was aware of the            reporting requirements  during the period in  which he failed            to  file  CTRs.    There  also  was  evidence  that  London's            unorthodox  operating  procedures  benefitted  his  bookmaker            customers.   Finally,  there  was evidence  that London  made                                         -42-                                          42            money with every check  he cashed.  Thus, there  was evidence            that London knowingly operated  his business in an unorthodox            manner  that  benefitted  both  his  bookmaker  customers and            (derivatively) himself.  In our view, this evidence of mutual            interest is more than sufficient to sustain an inference that            London operated his check-cashing business with the intent to            promote the  illegal gambling businesses operated  by certain            of his customers.                      We  therefore reject  London's argument  that there            was  insufficient evidence  to  support his  money laundering            convictions.                      2.  The Enterprise                      2.  The Enterprise                      __________________                      The  RICO statute  prohibits  one  "employed by  or            associated  with"  a  statutorily-defined  "enterprise"  from            conducting  the  enterprise's affairs  "through a  pattern of            racketeering activity  or collection  of unlawful debt."   18            U.S.C.   1962(c).  The  enterprise alleged in the  indictment            was  an  association  between  London's  Cafe,  Inc.,  d/b/a/            Heller's   --  a  corporation  --  and  M   &  L  --  a  sole            proprietorship.     London   questions  whether   there   was            sufficient  evidence to  sustain a  finding that  the alleged            enterprise was cognizable under RICO, arguing that (1) a RICO            enterprise cannot  be an  association of legal  entities; (2)            the enterprise did not have a "common or shared purpose which            animates those associated with it" and did not "function as a                                         -43-                                          43            continuing  unit" with  an "ascertainable  structure distinct            from   that  inherent  in   the  conduct  of   a  pattern  of            racketeering  activity," see  United  States v.  Bledsoe, 674                                     ___  ______________     _______            F.2d 647, 665 (8th  Cir.) (internal quotation marks omitted),            cert. denied,  459 U.S. 1040  (1982); and (3)  the enterprise            _____ ______            was not distinct from  London himself.  We do not  find these            arguments convincing.                      London's first argument is legal.  The RICO statute            states  that the term  "`enterprise' includes any individual,            partnership, corporation, association, or other legal entity,            and  any union  or group  of  individuals associated  in fact            although  not a legal entity."   18 U.S.C.   1961(4).  London            contends that, under  a plain reading  of this provision,  an            association-in-fact RICO  enterprise such as the  one alleged            here  must  be  an  association of  individuals,  and  cannot                                                ___________            include legal entities.                        London's argument has been addressed to a number of            circuit  courts, and each has rejected it.  See, e.g., United                                                        ___  ____  ______            States v. Console,  13 F.3d  641, 652 (3d  Cir. 1993),  cert.            ______    _______                                       _____            denied,  114 S. Ct. 1660 (1994); United States v. Blinder, 10            ______                           _____________    _______            F.3d  1468, 1473 (9th Cir.  1993); Atlas Pile  Driving Co. v.                                               _______________________            DiCon Fin. Co., 886 F.2d 986, 995 n.7 (8th Cir. 1989); United            ______________                                         ______            States v. Perholtz,  842 F.2d 343, 352-53  (D.C. Cir.), cert.            ______    ________                                      _____            denied,  488 U.S.  821  (1988).   And we  recently indicated,            ______            without explicitly considering the issue, that an association                                         -44-                                          44            between two legal entities and two individuals can constitute            a RICO enterprise.  See  Libertad v. Welch, 53 F.3d  428, 444                                ___  ________    _____            (1st Cir. 1995).   Today we make explicit what  we implied in            Libertad: two  or more legal entities can  form or be part of            ________                              ___            an  association-in-fact   RICO  enterprise.    We  think  the            Perholtz panel explained why rather well:            ________                      [RICO] defines  "enterprise" as including                                                      _________                      the various entities specified;  the list                      of   entities   is   not   meant   to  be                      exhaustive.    "There  is no  restriction                      upon  the  associations  embraced by  the                      definition  . . .  ."   United States  v.                                              _____________                      Turkette, 452  U.S. 576, 580  (1981).  On                      ________                      the contrary, Congress has  instructed us                      to  construe  RICO "liberally  .  . .  to                      effectuate its remedial purposes."   Pub.                      L.  91-452,   904(a),  84 Stat.  922, 947                      (1970)  (reprinted  in note  following 18                               _________  __ ____  _________                      U.S.C.   1961), quoted  in Turkette,  452                                      ______  __ ________                      U.S. at  587; accord Sedima,  S.P.R.L. v.                                    ______ _________________                      Imrex  Co., 473 U.S.  479, 497-98 (1985).                      __________                      [The]  restrictive interpretation  of the                      definition of enterprise would contravene                      this principle of statutory construction.                           [The restrictive] reading of section                      1961(4) [also] would  lead to the bizarre                      result that only criminals who  failed to                      form  corporate  shells   to  aid   their                      illicit schemes could be reached by RICO.                      The  interpretation  hardly accords  with                      Congress'  remedial  purposes: to  design                      RICO    as    a   weapon    against   the                      sophisticated racketeer as  well as  (and                      perhaps more than) the artless.            842 F.2d at 343.                      We  therefore  reject  London's  argument  that  an            association-in-fact  RICO enterprise  cannot be  comprised of            legal entities.                                         -45-                                          45                      London's second argument presumes that this circuit            has adopted the test established in Bledsoe, 674 F.2d at 665,                                                _______            and set forth above.  See supra at 40-41.  We have not and do                                  ___ _____            not  do  so today,  because even  if  we assume  arguendo the                                                             ________            test's applicability,  there was ample evidence  for the jury            to have found that its requirements were met.                      The  jury could have found  that there was a common            or shared  purpose animating both the  enterprise and London:            doing  commerce with (and  thereby profiting from) bookmakers            engaged  in illegal gambling.  The evidence that London as an            individual pursued such a scheme is overwhelming and does not            need  repeating.   Moreover,  M &  L  and Heller's  were  the            principal means by  which London effectuated  his plan.   The            jury reasonably found that London used  M & L to launder (for            a profit) the proceeds of illegal gambling for  his bookmaker            customers,  and could  have found  that he  used  the privacy            afforded by Heller's to shield M &  L from close scrutiny, to            arrange meetings between Ferrara and his bookmaker customers,            and to collect "rent" for Ferrara.                      The jury also could  have found that the enterprise            functioned  as a  continuing  unit and  had an  ascertainable            structure  distinct from  that inherent in  the conduct  of a            pattern  of racketeering activity.  As to the latter of these            two requirements, M & L and Heller's were legitimate entities            that did a significant amount of business completely separate                                         -46-                                          46            from the pattern  of racketeering activity  at issue in  this            case.  Heller's was a bar where drinks and food were sold.             M  &  L was  a check-cashing  business  -- located  inside of            Heller's and operated by the same individual who ran Heller's            --  that  cashed checks  for customers  willing  to pay  it a            commission.   As to  the former  requirement, the jury  could            reasonably  have surmised that M & L and Heller's operated as            a symbiotic unit (M & L  providing a ready source of cash for            Heller's customers;  Heller's customers taking advantage of             M  & L's  convenience), and  that they  existed for  a common            purpose:  the economic gain of London.                      We  therefore reject  London's  argument  that  the            Bledsoe standard has not been met in this case.            _______                      London's third argument derives from  the fact that            "[w]e have consistently interpreted [RICO's] requirement that            a  culpable person be  `employed by  or associated  with' the            RICO  enterprise as  meaning that  the same entity  cannot do            double  duty  as  both  the  RICO   defendant  and  the  RICO            enterprise."  Miranda  v. Ponce  Fed. Bank, 948  F.2d 41,  44                          _______     ________________            (1st Cir. 1991) (quoting  18 U.S.C.   1962(c)).   He contends            that he, the  defendant named in  the indictment, is  legally            indistinguishable from M & L and Heller's.                        His argument overlooks the fact that M &  L, though            a  sole proprietorship, had at  least one employee other than                                         -47-                                          47            himself, and the fact that Heller's  was incorporated and had            several employees other than himself.  No more is required to            establish the separateness required by RICO.  As Judge Posner            explained in responding to a similar argument:                      If the one-man band incorporates, it gets                      some legal protections from the corporate                      form, such  as limited liability;  and it                      is  just this  sort  of legal  shield for                      illegal  activity  that  RICO   tries  to                      pierce.   A one-man  band  that does  not                      incorporate,  that  merely operates  as a                      proprietorship,     gains     no    legal                      protections from the form in which it has                      chosen to  do business;  the man  and the                      proprietorship really are the same entity                      in  law and  fact.   But  if the  man has                      employees  or associates,  the enterprise                      is distinct from  him, and it then  makes                      no difference, so far as we can see, what                      legal form  the  enterprise takes.    The                      only important thing is that it be either                      formally (as when there is incorporation)                      or practically (as when there  are people                      besides  the  proprietor  working in  the                      organization)    separable    from    the                      individual.            McCullough v. Suter, 757 F.2d 142, 144 (7th Cir. 1985).            __________    _____                      We therefore  reject London's argument that  he and            the  RICO enterprise  alleged in  the indictment  are legally            indistinguishable.                                                     -48-                                          48                      3.  Nexus between Enterprise and Racketeering Acts                      3.  Nexus between Enterprise and Racketeering Acts                      __________________________________________________                      Involving Extortion  and the Collection  of Illegal                      Involving Extortion  and the Collection  of Illegal                      ___________________________________________________                      Debt                      Debt                      ____                      London's final argument is  that there was no nexus            between  the enterprise  and the racketeering  acts involving            extortion and  the collection  of illegal  debt, and  that we            therefore must set his  RICO convictions aside.  We  need not            and do  not reach  this argument.   As we  have pointed  out,            London's RICO convictions are sustainable  so long as we  can            tell with certainty that the jury found that he committed two            sufficient predicate acts.  See supra at 39 (quoting Angiulo,                                        ___ _____                _______            897 F.2d at  1198).   Here, the jury  sustainably found  that            London committed numerous predicate acts of money laundering.            Thus,  even if there were no nexus between the enterprise and            the racketeering acts involving  extortion and the collection            of illegal debt (an issue on which we express no opinion), we            would sustain London's RICO convictions.                                         III.                                         III.                                         ____                      For   the  reasons  stated,  the  judgment  of  the            district court is affirmed.                              affirmed                              ________                                         -49-                                          49